Citation Nr: 0330129	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-10 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy (claimed as prostate cancer) as a result of 
exposure to herbicides.

2.  Entitlement to an initial rating in excess of 20 percent 
for service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954, and from June 1963 to May 1966.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the RO in New 
Orleans, Louisiana which granted service connection and a 20 
percent rating for diabetes mellitus, and which denied 
service connection for an enlarged prostate (claimed as 
prostate cancer).  The veteran appealed for a higher rating 
for diabetes mellitus, and appealed the denial of service 
connection for prostate cancer.  A Board hearing was 
requested and scheduled, but the veteran failed to report for 
such hearing.

The Board also notes that in a July 2003 written 
presentation, the veteran's representative appears to be 
raising claims for entitlement to service connection for 
peripheral vascular disease and hypertension.  These issues 
are not currently on appeal and are referred to the RO for 
appropriate action.


REMAND

The Board finds that although additional delay is 
regrettable, further development is necessary prior to 
appellate review.

The veteran has not yet had a VA examination to evaluate the 
severity of his service-connected diabetes mellitus.  Such an 
examination is necessary prior to appellate review.  38 
U.S.C.A. § 5103A(d) (West 2002).  Any ongoing medical records 
should also be obtained pertaining to diabetes mellitus or a 
prostate disorder.  38 U.S.C.A. § 5103A (West 2002); Bell v. 
Derwinski, 2 Vet. App. 611 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

VA is required to provide specific notice to claimants as to 
the evidence needed to substantiate their claims, what 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In a letter dated in June 2001, the RO attempted to comply 
with the notice requirements of 38 U.S.C.A. § 5103(a).  This 
notice limited the time for submitting necessary evidence to 
60 days from the date of the letter.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for diabetes mellitus or 
a prostate disorder since April 2001.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of his service-connected 
diabetes mellitus.  All indicated tests 
and studies are to be performed.  The 
examiner should note the frequency of 
insulin injections, whether the veteran's 
diabetes mellitus requires regulation of 
activities, and whether he has episodes 
of ketoacidosis or hypoglycemic reactions 
requiring hospitalizations or frequent 
visits to a diabetic care provider.  The 
frequency of such hospitalizations or 
visits should be indicated.  The examiner 
should also note whether the veteran has 
progressive loss of weight and strength 
or complications that would be 
compensable if separately evaluated.

The examiner should review the claims 
folder prior to completing the 
examination report and should note such 
review in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is advised 
that failure to report for a scheduled VA 
examination without good cause could have 
adverse effects on his claims.

5.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's claim for entitlement to 
service connection for prostate cancer, 
and his claim for entitlement to a higher 
rating for diabetes mellitus.  If the 
claims are denied, the veteran should be 
issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


